DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered. Claims 42-56 are pending examination, Claims 1-41 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-43, 49, and 51-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al. (US 2003/0100824), in view of SCHWNKE et al (US2007/0175175), BROWN et al. (US 3,656,330), RUTKOWSKI et al. (US 2005/0013926), GIBSON et al. (US 2003/0111011), and KWON et al (US 2006/0292295; hereafter KWON).
Claims 42, 51-52, and 55:  WARREN et al. teaches of a method for depositing a material on a substrate in a continuous line (Fig. 11A, Paragraphs 3, 10, 221-222). Specifically, WARREN et al. teaches that the deposition is achieved by first providing an apparatus with at least one material dispenser (Figs.  WARREN et al. teaches that each of the at least one dispenser is comprised of a location control device adapted to position the pen tip at any selected position with respect to the substrate (Paragraph 226).  The pen tip is further taught to be positioned at a predetermined writing gap or vertical distance above the substrate via the location control device (Fig. 18, Paragraphs 226, 293, 316), wherein the pen tip is used to dispense uniform lines of the material from above the substrate (Paragraphs 10, 316). The flow rate or velocity of the material during dispensation is controlled in order to obtain the desired dispensed line properties, such as being line height and width (Paragraphs 239, 243, 316). Please note that the selected flow rate or velocity is also associated with a characteristic predetermined writing gap value and is thus also inherently controlled by or based on the predetermined writing gap value (Fig. 18, Paragraphs 226, 284-285, 293, 
Schwenke teaches a method of depositing material on a substrate in a continuous line pattern via a dispensing head (See, for example, abstract, Fig 2-3, [0012], [0026]).  Schwenke teaches wherein the apparatus performing the method includes a height sensor to determine the gap between the dispensing head and the substrate surface, and positioning the pen tip at this predetermined gap above the substrate, and further wherein the gap should be from 500- 1000 micrometers to predictably ensure production of grid lines possessing desired width and height (See, for example, Fig 3, [0012], [0028]).  The determined / predetermined writing gap is further taught to be a result effective variable influencing the desired characteristics of the grid line, such as the width (see, for example, [0028], [0031]). Further Schwenke teaches wherein by varying one or more of predetermine gap, the speed, and the flow rate, the width and height of the grid lines can be varied (See, for example, [0028-0031]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teachings of Schwenke to determining and positioning the tip at the predetermined writing gap above the substrate having a distance of 500-1000 micrometers above the substrate and further, basing the gap on the dispensed line width parameters since this gap height is explicitly taught to predictably enhance the tailorabilty of achieving particular desired line widths and as such a gap dimension is taught to achieve the predictable result of forming structured grid lines, and since when a 
Schwenke further teaches controlling the flow of material through the outlet (flow rate) and dispense speed (speed) to control dispensed line height and dispensed line width parameters based on the predetermined writing gap; and further teaches that the gap distance is additionally a result effective variable that is manipulatable in combination with the velocity of flow as well (See, for example, [0031]). But it does not explicitly teach of a specific or mathematically-based control relationship for all scenarios such as when increasing the writing gap, the flow rate of the dispensed material is increased.  BROWN et al. teaches that, in order to achieve uniform dispensation of a material onto a substrate from a dispensing tip, the corresponding flow rate/ velocity of the dispensed material may be increased in response to or in relation to an increase in a substrate-to-dispensing-tip distance as it provides for a means to achieve a uniform application rate over a surface (Col. 1 Lines 41-52). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a relationship wherein the larger the predetermined writing gap, the higher the velocity of flow of material through the outlet as such a relationship achieves the predictable result of achieving a uniform application rate over a surface as BROWN et al. provides further guidance on how to achieve uniform material dispensation from a corresponding dispensation tip and/or an outlet thereof.
Warren in view of Schwenke and Brown do not explicitly teach that the pen tip is positioned at a height greater than the height of the to-be-formed line, such that the writing gap is greater that the height of the line. RUTKOWSKI et al. teaches that, during dispensation of a material onto a substrate, a dispensing tip may be elevated above a line of recently dispensed material (Fig. 2 Refs. 12, 24, Paragraphs 3, 37-38). The value of the gap or distance between the dispensing tip and the substrate is also not particularly limited, as long as accurate dispensation of a line with desired properties, such as being line width and line height, is achieved (Paragraphs 34, 37).  RUTKOWSKI et al further teaches a gap distance similar to that taught in Schwenke, (on the order of about 1 millimeter) (see, for example, 
In addition to the teachings discussed above, SCHWENKE further teaches using a sensor to scan the surface of the substrate to assist in achieving the desired gap distance between the tip and substrate (See, for example, [0027-0031]),  SCHWENKE et al further teaches wherein the scanning means to achieve the feedback involves lasers (See, for example, [0029-30]). But it does not explicitly teach of using a pre-obtained surface profile of the substrate to maintain the predetermined writing gap, thus prior to dispensing the material determination by the apparatus of the writing gap is made.  Instead, GIBSON et al. teaches that a pre-obtained surface profile of the substrate may be used to maintain the predetermined writing gap or writing gap value between the dispenser tip and substrate (Paragraph 108). The surface profile is further to be pre-obtained via scanning or imaging of the entire substrate surface, wherein said surface is inherently comprised of a plurality of points (Paragraph 108). GIBSON et al. also similarly teaches that the surface profile of the substrate may be obtained with an optical measuring or feedback device or system (Paragraphs 38, 108). In addition, pre-scanning or pre-imaging of the entire substrate surface is taught to be a known alternative to real time imaging or tracking of the substrate for the purpose of maintaining the predetermined writing gap at a constant value (Paragraph 108). One of ordinary skill in the art would have been motivated to combine the teachings and prior to dispensing determining by the apparatus the writing gap by using a pre-obtained surface profile of the to-be-coated substrate of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et al.. to maintain the predetermined writing gap of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et al. because said pre-obtained surface profile would allow for a successful maintenance of the predetermined writing gap. In addition, please note that the simple substitution of one known prima facie obvious (KSR Rationale B, MPEP 2144.07).  By the combination, the apparatus and controlling devices therein would thus have the writing gap predetermined as a set point / setting thus to be maintained during dispensing of the material onto the substrate.
WARREN in view of SCHWNKE, BROWN, RUTKOWSKI and GIBSON do not explicitly teach positioning the pen tip to below 75 micrometers above the substrate and dispensing the material from the pen tip to wet a start on the substrate.  KWON teaches a method of depositing material on a substrate with a spaced dispenser in a continuous linear direction via a dispensing head (See, for example, abstract, Fig 5A-5E, [0048-0052]).  KWON further teaches wherein when starting positioning of / dispensing from the nozzle, the tip is brought closer to substrate, at about 35 micrometers, in order that coating defects may be prevented at the start of coating and to provide uniformity (see, for example, [0049], Fig 5A).  KWON further teaches wherein like the above cited references, following this initial positioning the nozzle is lifted to and maintained at a predetermined writing gap setting, further more than 75 microns (such as 150 microns)  to achieve uniform deposition (See, for example, Fig 5A-C,  [0050-0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positing the pen tip to about 35 micrometers above the substrate and dispensing the material from the pen tip to wet a start on the substrate followed by positioning to and maintaining the predetermined writing gap as it would predictably prevent coating defects and enhance deposit uniformity.  
Claim 43: Schwenke has taught wherein the gap distance should be from 500- 1000 micrometers to predictably ensure production of grid lines possessing desired width and height (See, for example, Fig 3, [0012], [0028]).  Although such a range is not explicitly less than 1000 micrometers, it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a gap distance within the claimed range since in the case where the claimed ranges “overlap or lie inside 
Claim 49: In addition to the teachings discussed above, WARREN et al. further teaches that the apparatus may be further comprised of at least one mechanical vibrator (Fig. 19 Ref. 3720, Paragraphs 296, 300), wherein said at least one mechanical vibrator is associated with the at least one pen tip to induce mechanical vibrations of the at least one pen tip (Fig. 11A Ref. 102, Paragraphs 223, 331).
Claim 53: In addition to the teachings discussed above, GIBSON et al. further teaches that the surface profile may be obtained or pre-obtained via scanning or imaging with a camera, such as being a CCD camera (Paragraph 108).
Claim 54: In addition to the teachings discussed above, WARREN et al. further teaches that the material is dispensed forward when the valve is in the open position and is sucked back when the valve is moved to the closed position (Figs. 11A-11D Refs. P1, P2, 130, Paragraphs 224, 242).
Claim 56: refer to the rejection of claim 55 above. At least WARREN et al and Schwenke each further teach the application of more than a singular line, thus teaching line patterns by the above taught method, thus inclusive of applying such teaching to the deposition of first and second line pattern by the methods taught by the combination above (see, for example, paragraphs 15, 295, and 316 or Warren and Fig 2, [0011], and [0026-0028] of Schwenke).  

Claims 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON as applied to claim 42 above, and further in view of LORD (US 2007/0187437).
Claims 44-45: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a tip orifice (Fig. 11A Ref. 110) that defines the opening within a pen tip (Fig. 11A Ref. 102) through which the material exits the dispenser (Figs. 11A-11D, Paragraphs 222-223). The wall thickness of this pen tip (Figs. 11A, 12A-12B Ref. 102, Paragraph 
Instead, LORD teaches that the outer surface of a dispenser tip may be chamfered (Fig. 3 Ref. 66) in the distal region of the dispenser tip (Figs. 2-3, Paragraphs 16-17, 25-26), wherein a dispensing orifice (Fig. 3 Ref. 60) is located at the distal end of the dispenser tip (Fig. 3, Paragraph 24). The chamfering (Fig. 3 Ref. 66) is further taught help adjust the wall thickness at the dispensing orifice (Fig. 3 Ref. 60), wherein said adjustment leads to enhanced control over the dispensing process (Paragraph 26). More specifically, LORD teaches that the wall thickness at the dispensing orifice affects the creep and/or capillary effects of a to-be-dispensed liquid material, wherein a minimization in said wall thickness helps to reduce undesired creeping of the liquid material beyond the outer edges of the dispenser tip (Paragraphs 4-5, 26). Exemplary wall thickness values of the dispenser tip at the orifice or distal region include wall thickness values less than about 0.0005 inch (Paragraph 11). Please note that a value of 0.0005 inch is equal to 12.7 micrometers (Paragraph 11). One of ordinary skill in the art would have been motivated to combine the teachings and chamfer the outer surface in the pen tip of WARREN et al., SCHWENKE et al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON such as in the distal or orifice region thereof, because said chamfering allows for enhanced control over the dispensing process. Through routine optimization and experimentation, one of ordinary skill in the art would have been able to determine that the wall thickness of the pen tip may be less than 12 micrometers.  In the case where 

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON, as applied to claim 42, and further in view of BREMNER et al. (US 2003/0209575).
Claims 46-47: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a tip orifice (Fig. 11A Ref. 110) that defines the opening within a pen tip (Fig. 11A Ref. 102) through which the material exits the dispenser (Figs. 11A-11D, Paragraphs 222-223). It is inherent in the teachings of WARREN et al. that this tip orifice is of some particular shape (Fig. 11A Ref. 110, Paragraphs 222-223). In addition, WARREN et al. teaches that the dispensed material may be a viscous material (Paragraph 10). However, the combination of teachings remains silent on the exact shape of the tip orifice.
Instead, BREMNER et al. teaches that the tip orifice of a dispenser (Figs. 1-2, Paragraphs 3, 7, 12-13) may be one of a variety of shapes (Paragraph 4), such as being a rectangular shape (Fig. 3, Paragraph 14) and an elliptical or oval shape (Fig. 5, Paragraphs 16, 35). Please note that an elliptical shape is inherently an alternative name for oval shape. The shape of the tip orifice is further taught to affect and/or determine the shape of a dispensed viscous material (Paragraphs 3, 8). One of ordinary skill in the art would have been motivated to combine the teachings and alter the tip orifice shape of WARREN et al., SCHWENKE et al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON such as to an oval shape or a rectangular shape, because each of said oval shape and rectangular shape is a known and exemplary tip orifice shape that allows for the successful deposition of a material in a particular shape. prima facie obvious in the absence of unexpected results (MPEP 2144.04 IV.B).

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., RUTKOWSKI et al., GIBSON, KWON, and LORD as applied to claim 45 above, and further in view of LEMMO et al. (US 2003/0207464).
Claim 48: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a pen tip (Fig. 11A Ref. 102), wherein said pen tip (Fig. 11 Ref. 102) allows for the dispensation of a material through a tip orifice (Fig. 11A Ref. 110, Paragraphs 222-223). In addition, WARREN et al. teaches that the material to-be-dispensed may be made a biological or chemical material (Fig. 18, Paragraphs 61, 293-294). However, the combination of teachings does not teach that the surface of the pen tip is coated with a hydrophobic coating.
Instead, LEMMO et al. teaches that the interior and exterior surfaces of a dispenser tip may be coated with a hydrophobic coating (Fig. 3 Refs. 36, 38, Paragraphs 2, 25, 125-126). The hydrophobic coating is further taught to enhance fluid flow within the dispenser tip and prevent material agglomeration on the exterior of the dispenser tip (Paragraphs 125-126). In addition, LEMMO et al. further teaches that exemplary materials to-be-dispensed include biological and chemical materials (Paragraph 2). One of ordinary skill in the art would have been motivated to combine the teachings and apply a hydrophobic coating onto the pen tip surface of WARREN et al., SCHWENKE et al., BROWN et al., RUTKOWSKI et al., .

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON as applied to claim 42 above, and further in view of CHURCHILL et al. (US 2002/0159919).
Claim 50: In addition to the teachings discussed above, WARREN et al. further teaches each of the at least one dispensers of the apparatus may be associated with a corresponding pump that is used control material dispensation (Fig. 11A Ref. 148, Figs. 23A-23C, Paragraphs 40, 232, 255, 278). For example, the apparatus may be comprised of three dispensers (Figs. 23A-23C, Paragraphs 40, 278). However, the combination of teachings does not explicitly teach of sharing a single pump between multiple dispensers.
 Instead, CHURCHILL et al. teaches that, for the purpose of controlling material dispensation, a single pump (Fig. 2C Ref. 120) may be shared between multiple dispensers (Fig. 2C Ref. 128, Paragraphs 51, 62, 106). Single pump control (Fig. 2C) is further taught to be known and successful alternative to individual pump control for each dispenser of a plurality of dispensers (Fig. 2B, Paragraphs 20-21, 51, 58, 61, 84). One of ordinary skill in the art would have been motivated to combine the teachings and use a single pump to control the dispensation of material through the multiple dispenser system of WARREN et al., SCHWENKE et al., BROWN et al., RUTKOWSKI et al., GIBSON, and KWON because single pump control is a known and successful alternative to individual pump control in a multiple dispenser system. prima facie obvious (KSR Rationale B, MPEP 2144.07).

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated / cited GIBSON and KWON, as discussed in the rejections above. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712